Order filed July 13, 2021.




                                         In The

                     Fourteenth Court of Appeals
                                       ____________

                               NO. 14-21-00107-CV
                                       ____________

                         CITY OF HOUSTON, Appellant

                                           V.

         RUBEN RODRIGUEZ AND FREDERICK OKON, Appellees


                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-16518

                                         ORDER

      On June 18, 2021, appellees filed a brief that fails to comply with Texas Rule
of Appellate Procedure 9.9(a)(1), due to containing data encompassed by that rule
in Tab G of its appendix. Accordingly, we order appellees’ brief STRICKEN.
Appellees are ordered to file a brief that complies with Rule 9.9(a)(1) within ten
(10) days of the date of this order.



                                                PER CURIAM


Panel consists of Justices Bourliot, Poissant, and Wilson.